Affirmed and Memorandum Opinion filed January 23, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00873-CV

      LIBERTY MUTUAL INSURANCE COMPANY AND NATIONS
          CONSTRUCTION MANAGEMENT, INC., Appellants

                                          V.

             HEITKAMP SWIFT ARCHITECTS, INC., Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-12048

                 MEMORANDUM                       OPINION

      In one issue, appellants Nations Construction Management, Inc. and Liberty
Mutual Insurance Company complain of the trial court’s denial of their motion for
directed verdict on the ground that appellee Heitkamp Swift Architects, Inc.’s
claim on a materialman’s bond was barred by limitations. Concluding appellants
did not preserve error on their sole appellate point, we affirm.

                                    Background

      Nations was hired by First Venture Associates-Fannin, LLC as the general
contractor to build a neuro-rehabilitation center in Houston, Texas. In February
2006, Heitkamp entered into an agreement with First Venture to provide
architectural services for the project.              On May 20, 2008, Heitkamp filed a
mechanic’s and materialman’s lien for $79,252.37 for work completed on the
project. See Tex. Prop. Code § 53.021. On March 1, 2010, Nations, as principal,
and Liberty Mutual, as surety, filed a bond for $119,252.37 to indemnify against
the Heitkamp lien. See id. § 53.171. Heitkamp received notice of the bond filing
on March 17, 2010.

       On February 24, 2011, Heitkamp sued Liberty Mutual for breach of contract.
On March 29, Heitkamp amended its petition to add Nations as a defendant and
seek payment under the bond. Additionally, Heitkamp no longer asserted a breach
of contract claim against Liberty Mutual.1 Heitkamp subsequently amended its
petition to seek foreclosure of the lien. The case went to trial before a jury on
May 22, 2012.2 Appellants moved for a directed verdict, asserting, as relevant
here, that Heitkamp’s claim to recover on the bond was barred by limitations. The
trial court denied the motion. The jury found that First Venture breached the
architectural services contract and awarded Heitkamp damages of $66,770 plus
attorney’s fees. The trial court rendered judgment in favor of Heitkamp and
against appellants for damages consistent with the jury’s verdict and for
foreclosure of the lien.

                                           Discussion

       In their sole issue, appellants complain of the trial court’s denial of their

       1
         Heitkamp’s first amended petition included a paragraph with the heading, “Breach of
Contract,” but in it Heitkamp alleged First Venture breached the contract and sought payment
under the bond.
       2
          This case originally was filed in the 215th District Court, but was transferred to the 80th
District Court on the day of trial by agreement of the judges and, apparently, sua sponte.

                                                 2
motion for directed verdict because Heitkamp’s claim seeking recovery on the
bond was barred by the statute of limitations. Texas law is well settled that a
defendant who moves for a directed verdict after the plaintiff rests, but thereafter
elects not to stand on his motion for directed verdict, and offers evidence in his
own case, waives his motion for directed verdict unless the motion is reurged at the
close of the evidence.        Dalbosco v. Seibert, No. 14-11-00429-CV, 2012 WL
1795108, at *5 (Tex. App.—Houston [14th Dist.] May 17, 2012, pet. denied)
(mem. op.); see also Shows v. Man Engines & Components, Inc., 364 S.W.3d 348,
357 n.13 (Tex. App.—Houston [14th Dist.] 2012, pet. granted). The core principle
underlying error-preservation requirements is that the trial court should be given
the opportunity to correct potential errors before the case proceeds on appeal.
Majeed v. Hussain, No. 03-08-00679-CV, 2010 WL 4137472, at *3 (Tex. App.—
Austin Oct. 22, 2010, no pet.) (mem. op.) (citing In re C.O.S., 988 S.W.2d 760,
765 (Tex. 1999)). Here, appellants did not reurge their motion at the conclusion of
the evidence. Appellants thus waived their complaint by offering evidence after
moving for a directed verdict and not reurging their directed verdict motion at the
close of the evidence. See Dalbosco, 2012 WL 1795108, at *5.

       Accordingly, we overrule appellant’s sole issue.3 We affirm the judgment of
the trial court.


                                             /s/       Martha Hill Jamison
                                                       Justice


Panel consists of Chief Justice Frost and Justices Boyce and Jamison.

       3
         The statute of limitations issue was not submitted in the jury charge, and appellants did
not assert that the evidence conclusively proved Heitkamp’s claim on the bond was barred by
limitations in a motion for judgment notwithstanding the verdict, an objection to the jury charge,
a motion to disregard a jury finding, or a motion for new trial.

                                                   3